Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               05-OCT-2020
                                                               12:01 PM


                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                SECOND EXTENSION OF ORDER REGARDING
        TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
    HAWAIʻI RULES OF PENAL PROCEDURE RULE 10(a), (b), and (c)
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Chief Judge Ginoza, assigned by reason of vacancy,
           with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety

guidance, and to the extent possible with available resources.

Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.

     1
         A concurrence and dissent by Wilson, J., is forthcoming.
          In July 2020, there was a surge of COVID-19 cases in

Hawai‘i, with record numbers of positive cases and increased

hospitalizations being reported.       There was also a surge of

COVID-19 cases in our community correctional centers and

facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).    As a result, additional time was required to

be afforded for arraignments in order to give sufficient

opportunity for those released from OCCC to self-isolate or

quarantine for possible COVID-19 exposure as necessary and to

ensure the health and safety of court users and personnel.

          Thus, on August 18, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c),”

which provided that the first circuit may temporarily extend the

time requirements for arraignments no longer than reasonably

necessary to protect public health and safety, while encouraging

judges to utilize remote technology whenever possible.       As the

COVID-19 cases continued to remain high, this court extended the

provisions of the August 18, 2020 order pursuant to the

September 11, 2020 “Order Extending Order Regarding Temporary

Extension of the Time Requirements Under Hawai‘i Rules of Penal

Procedure Rule 10(a), (b), and (c).”       The order expires on

October 16, 2020.

          Since the September 11, 2020 order was filed, the rate

of positive COVID-19 cases and hospitalizations on O‘ahu,

                                   2
including at OCCC, continues to fluctuate.      There has also been

an exponential and unparalleled number of citations issued for

Hawaiʻi Revised Statutes (“HRS”) ch. 127A violations.        These

changing conditions require flexibility and vigilance, and the

continued need to protect the health and safety of court users

and Judiciary personnel during this unprecedented time remains

paramount.    Thus, a further extension of the August 18, 2020

order for first circuit criminal matters is necessary.

             Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution, HRS §§ 601-1.5 and 602-5(a)(6), and

Governor David Y. Ige’s Emergency Proclamations,

             IT IS HEREBY ORDERED that the August 18, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c)” for

first circuit criminal matters, which was extended pursuant to

the September 11, 2020 “Order Extending Order Regarding

Temporary Extension of the Time Requirements Under Hawai‘i Rules

of Penal Procedure Rule 10(a), (b), and (c),” is further

extended until November 16, 2020, unless otherwise further

modified or extended.

             Dated:   Honolulu, Hawaiʻi, October 5, 2020.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Lisa M. Ginoza

                                    3